Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “:The device” in line 1 should be amended to read –The device--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “a transceiver” in line 2 should be amended to read –the transceiver--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “indicator” in claims 8-10, the claims does not recite enough structure that corresponds to the claimed “indicator”, however the specification discloses the indicator can be light or and audio indicator (par.32) which is enough structure that corresponds to the claimed “indicator”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales et al (US 2020/0197785).

As to claim 1 Gonzales discloses a device, comprising: 
a mouth guard (mouth guard 1, fig.1 and 5) comprising: 
one or more sensors disposed within the mouth guard (sensors 30-32, par.47, fig.1 and 5), 
a wireless charging circuit disposed within the mouth guard (wireless charging circuit 20 and 21, par.46, fig.1 and 5), and 
a transceiver disposed within the mouth guard (Bluetooth transceiver 29, par.49, fig.1 and 5).

As to claim 2 Gonzales discloses the device, wherein the one or more sensors include an accelerometer (accelerometer 30, par.47-48, fig.1 and 5).

As to claim 3 Gonzales discloses the device, wherein the accelerometer is a multi-axis accelerometer (3D accelerometer 30, par.48).

As to claim 6 Gonzales discloses the device, wherein the wireless charging circuit includes an inductive coil (wireless charging coil 21 is set opposite to a charging receiver 20. The charging receiver 20 includes power circuit with inductors and capacitors, par.46, fig.1 and 5).

As to claim 7 Gonzales discloses the device, further comprising: an energy storage disposed within the mouth guard (battery 22, par.45, fig.1 and 5).

As to claim 8 Gonzales discloses the device, further comprising: an indicator (LED indictors 10 and/or 36, par.52, par.55 and par.58, fig.1 and 5) disposed within the mouth guard.

As to claim 9 Gonzales discloses the device, wherein the indicator indicates an impact force on the mouth guard has exceeded a threshold impact force level (LED 10 is used to indicate to others (e.g., other players, a coach, a referee) that the user has experienced a certain concussion-risk event, or events when considering a series of impact forces over a period of time, par.55 and par.60-61).

As to claim 10 Gonzales discloses the device, wherein the indicator indicates that a cumulative impact force on the mouth guard has exceeded a threshold cumulative impact force level (the impact thresholds may include a series-based threshold that takes into account a series of impact events over a certain period of time. The series-based threshold would indicate the risk of concussion due to a series of smaller impact forces (relative to the single maximum threshold) encountered over a period of time, par.51).

As to claim 11 Gonzales discloses the device, further comprising: a microcontroller (processor 28, par.61, fig.1 and 5) disposed within the mouth guard

As to claim 12 Gonzales discloses the device, wherein the one or more sensors provide impact data which is transmitted by a transceiver (data from the sensors and the mouth guard are transmitted by Bluetooth transceiver 29, par.49, par.68 and par.81).

As to claim 13 Gonzales discloses the device, wherein the impact data is transmitted by the transceiver to a cloud server (smart device 50 is preferably in communication with a remote storage (e.g., the cloud), par.83).

As to claim 14 Gonzales discloses the device, wherein the impact data is transmitted by the transceiver to a personal electronic device (smart device 50, par.52, fig.5).

As to claim 15 Gonzales discloses the device, wherein the mouthguard is constructed from plastic (first base layer 82 of about 3 mm of EVA thermoplastic, par.70, the second layer 84 of plastic, par.79, fig.6-7).

As to claim 16 Gonzales discloses the device, wherein the mouthguard is a custom fit mouthguard (custom mouth guard, par.24 and par.70, fig.6).

As to claim 17 Gonzales discloses the device, wherein the transceiver receives information from a personal wearable device (smart device 50, par.52, fig.5) and transmits the information to a cloud server through Internet communication circuitry (smart device 50 is preferably in communication with a remote storage (e.g., the cloud), par.83).
As to claim 18 Gonzales discloses the device, wherein impact information generated by the one or more sensors is stored in electrical components disposed within the mouthguard (processor 28 collects data from sensors, stores the data in memory 34, par.49-50, fig. 1 and 5).

As to claim 19 Gonzales discloses a system, comprising: 
a personal wearable device (mouth guard 1, fig.1 and 5), comprising: 
one or more sensors (sensors 30-31, par.47, fig.1 and 5), 
a wireless charging circuit (wireless charging circuit 20 and 21, par.46, fig.1 and 5) , and 
a transceiver (Bluetooth transceiver 29, par.49, fig.1 and 5); and 
a personal electronic device (smart device 50, par.52, fig.5) which receives impact information from the personal wearable device (smart device 50 may, in response to the user's command, download force data from memory 34), determines that the impact information indicates that an impact force above a pre-determined threshold has been experienced by the personal wearable device (the impact thresholds may include a series-based threshold that takes into account a series of impact events over a certain period of time. The series-based threshold would indicate the risk of concussion due to a series of smaller impact forces (relative to the single maximum threshold) encountered over a period of time, par.51), and transmits a notification (par.58-61 and par.83).

As to claim 20 Gonzales discloses the system, wherein the impact information is cumulative impact information, the impact force is a cumulative impact force, and the pre-determined threshold is a cumulative predetermined threshold (the impact thresholds may include a series-based threshold that takes into account a series of impact events over a certain period of time. The series-based threshold would indicate the risk of concussion due to a series of smaller impact forces (relative to the single maximum threshold) encountered over a period of time, par.51).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Gonzales et al (US 2020/0197785), in view of Lee et al (US 2019/0365311).

Gonzales disclose the device substantially as claimed above, but failed to teach the wireless charging circuit is a radiative electromagnetic resonant charging circuit.
However Lee an analogous mouthguard (abstract, see fig.1), comprising an induction coil 320 generates an electromagnetic field. This electromagnetic field in turn generates a current through a power supply 204 induction coil, the current usable to charge a battery (par.22).
Since electromagnetic charging circuits are well known in the art, and since Gonzales teaches wireless induction coil charging circuit, so it would have been obvious to one having an ordinary skill in the art to include an electromagnetic charging circuit in Gonzales’s invention to charge the wireless induction coil 21, as taught by Lee’s invention, without changing its respective function of suppling power to the mouth guard taught by Gonzales’s invention, as taught Lee’s invention (par.22).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being obvious over Gonzales et al (US 2020/0197785), in view of pepin et al (US 2016/0310050).

Gonzales disclose the device substantially as claimed above, but failed to teach the wireless charging circuit uses uncoupled radio frequency charging.
However Pepin discloses a wearable device in the same field of endeavor, wherein the wireless charging circuit is radio frequency radiation 171 may be supplied to charge the battery 146. In some examples, the supplied radio frequency radiation 171 can charge the battery 146 long enough so that the battery 146 is fully charged (par.51).
Since radio frequency charging circuits are well known in the art, so it would have been obvious to one having an ordinary skill in the art to substitute the induction wireless charging circuit (20,21) taught by Gonzales’s invention by the radio frequency charger 171 taught by Pepin’s invention, without changing its respective function of suppling power to the mouth guard/wearable device taught by Gonzales’s invention, as taught Pepin’s invention (par.51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791